   8:20-cv-00028-BCB-CRZ Doc # 20 Filed: 04/21/20 Page 1 of 1 - Page ID # 54



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

CLIENT-SERVER TECHNOLOGY GROUP,
INC.,
                                                                  8:20-CV-28
                       Plaintiff,

        vs.                                             MEMORANDUM AND ORDER

CHAD DEROCHER,

                       Defendant.



       This matter is before the Court on the Findings and Recommendation of Magistrate Judge

Cheryl R. Zwart (Filing 19) recommending denial of Plaintiff’s Motion to Remand for lack of

subject-matter jurisdiction. Filing 10. No parties objected. In accordance with 28 U.S.C. §

636(b)(1), the Court has conducted a de novo review of the record and adopts the findings and

recommendation in their entirety. Accordingly,

       IT IS ORDERED:

   1. Magistrate Judge Zwart’s Findings and Recommendation (Filing 19) is adopted in its

       entirety; and

   2. Plaintiff’s Motion to Remand (Filing 10) is denied.



       Dated this 21st day of April, 2020.

                                                  BY THE COURT:



                                                  ___________________________
                                                  Brian C. Buescher
                                                  United States District Judge
